I dissented from the original opinion in this case mainly upon the ground of estoppel by acquiescence for a considerable period of time, and also because of some things that were said in the opinion of this Court in Town of Boynton Beach v. State, 108 Fla. 92,  145 So. 858, and the legal effect of that decision, but on rehearing I have resolved my doubts in those respects to such an extent as to yield to the views of the majority to the effect that the original decision herein should be adhered to.